Decree of the Surrogate’s Court, New York Comity, entered January 5, 1973, so far as appealed from, unanimously affirmed. Respondents Kate Rothko, Barbara Northrup, as guardian *820of Christopher Rothko, and Morton Levine shall recover $60 costs and disbursements of respondent-appellant the Mark Rothko Foundation, Inc. Concur— Kupferman, J. P., Murphy and Lane, JJ.; Capozzoli, J., dissents in part solely to the extent that he would award costs and disbursements to all parties filing separate briefs payable out of the estate of Mark Rothko, deceased. [71 Misc 2d 74.]